Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 13, 1992 {People v Lopez, 185 AD2d 285 [1992]), affirming a judgment of the Supreme Court, Kings County, rendered November 9, 1989.
Ordered that the application is denied.
*915The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Rivera, J.E, Balkin, Hall and Miller, JJ., concur.